DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et. al (US 2012/0063754 A1).
With respect to claim 1 Nishida discloses a fluid heating device for heating fluid, comprising:
a heater that heats fluid [reference characters 15 and 16 in Fig. 2]; and
a heating tube [reference character 14 in Fig. 2] through which the fluid flows, the heating tube being spirally wound around the heater [see Fig. 2 and paragraph 0031].
With respect to claim 2 Nishida discloses that the heater is a glass tube heater including a heat source embedded therein, specifically Nishida discloses that the heater is a lamp [reference character 16 in Fig. 2] disposed in a quartz tube [reference character 15 in Fig. 2].
With respect to claim 3 Nishida discloses that the heating tube is wound around the heater with no space between adjacent winding turns of the heating tube [see Fig. 2].
With respect to claim 4 Nishida discloses that the heating tube is wound around the heater to be in close contact with a circumferential surface of the heater, specifically Nishida disclose that “…tube 14 is wound on the outer periphery of cylindrical pipe 15, tube 14 contacts or is close to cylindrical pipe 15…” [paragraph 0035].

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotome et. al (US 2016/0113431 A1)
With respect to claim 1 Sotome discloses a fluid heating device for heating fluid, comprising: a heater that heats fluid [reference characters 11 in Fig. 2]; and
a heating tube [reference character 13 in Fig. 2] through which the fluid flows, the heating tube being spirally wound around the heater [see Fig. 2].
With respect to claim 5 Sotome discloses that the heating tube has a black coating applied to a winding surface thereof, the winding surface being placed around the heater [see paragraph 0088].
With respect to claim 6 Sotome discloses a steam supplying device that includes the fluid heating device according to claim 1 (see rejection above) to supply at least one of steam and superheated steam to a heating chamber [see paragraph 0044].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762